Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-19 are currently pending in the instant application.
Election/Restrictions
Applicant’s election of Group II, drawn to claims 8-10 with election of species 
    PNG
    media_image1.png
    120
    94
    media_image1.png
    Greyscale
 in the reply filed on 06/04/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 11-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/04/2020.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the 
As Applicants' elected species does not fall into the scope of the claims, the Examiner has identified additional art relevant to the claims as discussed below.  Claims 8-10 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration.
Information Disclosure Statement
Applicant's Information Disclosure Statement filed on 02/07/2021 has been considered.  Please refer to Applicant's copies of the 1449 submitted herewith.
Response to Amendment
Applicant’s amendments filed 02/07/2021 have been fully considered and entered into the application.  Applicant has overcome 
The 35 U.S.C. 112, 2nd paragraph rejection of claims 8-10 in view of Applicant having defined the variables R1, R2, R3, n, m and l.
Response to Arguments
Applicant's arguments filed 02/07/2021 have been fully considered but they are not persuasive.  Applicant argues in regards to the 35 U.S.C 112, 2nd paragraph rejection of claims 8-9, the cyclization step conditions are fully disclosed in the description of the invention.  In response, Applicant is reminded that the claims are under examination.  MPEP 2111.01, Section II states “though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.”  Claim 8 does not contain any steps as to how one would get from a compound of formula I to a compound of formula XIII.  Therefore these rejections have been maintained.
In regards to the improper Markush rejection of claims 8-10, Applicant argues that the compounds of formula I or XIII are not being claimed but only the process of preparation the compounds of formula XIII from compounds of formula I.  Applicant states the description of the invention show that all the compounds of formula I provide the compound of formula XIII and that the single structure similarity is that compounds of formula XIII are synthesized from compounds of formula I.  In response, according to the definition of the variables for compounds of formula I and XIII, and Rings A, B and C, these are be any saturated or unsaturated ring having optionally at least one heteroatom and n, m and l can be an integer selected from 1-10.  However given the broad definitions of the Rings, one cannot say that heterocyclic rings that have an O atom would fall into the same chemical class as a ring that does not have a heterocyclic atom.  Additionally Applicant references the written description of the invention, which also fails to show variability that would cover the entire scope of the Markush claim.  
    PNG
    media_image2.png
    193
    196
    media_image2.png
    Greyscale
 which is equivalent to ring B having the heteroatom O and rings A and C not having any heteroatoms.  Further according to the Illustrate Glossary of Organic Chemistry, a heteroatom is defined as “an atom other than carbon or hydrogen”.  Given the scope of atoms found in the periodic table, there is no way the claim as drafted have any single structural similarity let alone a common use.  Additionally now that Applicant has defined the variables, there would be a written description/enablement rejection as Applicant has not adequately described or shown examples for all the full scope of compounds as claimed within their Specification as more fully discussed in the following rejections.
In regards to the 102(a)(1) rejection of claims 8-10 over LEE, Applicant has attempted to overcome this rejection by narrowing the definition of R3.  However according to Applicant’s new definition of R3, the elected species no longer fall within the scope of the claim.  Within the compound of formula XIII, 
    PNG
    media_image3.png
    229
    179
    media_image3.png
    Greyscale
 R3 is defined as 
    PNG
    media_image4.png
    65
    645
    media_image4.png
    Greyscale
The corresponding R3 position in the elected species is shown below by the red arrows - 
    PNG
    media_image5.png
    154
    574
    media_image5.png
    Greyscale
.  In the elected species of compounds 3-5, R3 is methyl and in compound 6, R3 is H.  Therefore, Applicant’s definition of compounds being synthesized do not even encompass their own exemplified species.  So while the 102(a)(1) rejection of claims 8-10 over LEE has been overcome due to the amendments to the claims, Applicant is encouraged to correctly claim what they have actually made.
New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites that the compound of formula VIII 
    PNG
    media_image6.png
    241
    223
    media_image6.png
    Greyscale
.  According to this drawing, it appears there needs to be a CH2 next to the C(=O) in Ring B and that ring C should be fused to ring A below the CH2 group.  However in example 3, it shows that ring C is below the oxygen atom not beneath the CH2 group.  In other words,  
    PNG
    media_image7.png
    121
    118
    media_image7.png
    Greyscale
Ring C should be where the red circle is rather than the current location.
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the conditions under which .
Maintained Claim Rejections – Improper Markush Group
Claims 8-10 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

    PNG
    media_image8.png
    165
    172
    media_image8.png
    Greyscale
 and a compound of formula XIII 
    PNG
    media_image9.png
    216
    187
    media_image9.png
    Greyscale
is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: It cannot be said that all members of the Markush group have a single structural similarity.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features in common such that each member of formula I or XIII would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds.  The variables ring A, ring B, ring C, C(n), C(m) and C(l) prevent the core structure from being an art-recognized physical or chemical class.  Although compounds of formula I are recited to be used in the synthesis of compounds of formula XIII, the scope of compounds encompassed by compounds of formula I do not have a single structural similarity.  
For example, ring A is recited to be an optionally saturated or unsaturated ring optionally having at least one heteroatom and can optionally be substituted.  Further within ring A, C(n) is 
    PNG
    media_image10.png
    116
    744
    media_image10.png
    Greyscale
with n selected from an integer of 1 to 10.  Therefore ring A can be a 5 to 14 membered carbocyclic ring in addition to having optional heteroatoms within the ring structure.  Similarly, rings B and C can also have C(m) and C(l) which are recited to be 

    PNG
    media_image10.png
    116
    744
    media_image10.png
    Greyscale
with m and l recited to be an integer from 1 to 10.  There is no substantial core structure that is shared by all species within Formula I or XIII.  In fact, compounds of formula I and XIII are drawn to multiple core structures and claim a variety of species that are structurally distinct due to their unique core structures.  A compound that has an “O” in the ring structure is different than a compound that has a “S” or no heteroatoms in the rings structure.
In addition, each alternatively usable member of the Markush group does not share a common use.  Rather, the specification discloses that the compounds of formula I and XIII appear to be used in the synthesis of compounds used in the activation (or binding) to the TRPV1 receptor and can be used to treat pain and pain related disorders and symptoms.  However, there is no common core in the compounds of formula I and XIII known to be used to make compounds capable of mimicking the analgesic effect of the natural TRPV1 agonists.  Although the claim is drawn to the synthesis of the compounds (ie a process of synthesizing a compound of formula VIII) rather than the compounds themselves, the compounds still do not meet the proper Markush grouping requirements.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
            In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en
banc), the Federal Circuit noted the importance of an application's disclosure and stated, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).
What is required to meet the written description requirement “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

The present claims encompass a genus of compounds comprising a generic structure, a compound of formula I
    PNG
    media_image8.png
    165
    172
    media_image8.png
    Greyscale
 and a compound of formula XIII 
    PNG
    media_image9.png
    216
    187
    media_image9.png
    Greyscale
. This genus encompasses an untenable amount of compounds, due to the number of possible permutations based on all of the combinations of the variables contained in the genus.  Rings A, B and C are recited to be any saturated or unsaturated ring (n) is recited to be 
    PNG
    media_image10.png
    116
    744
    media_image10.png
    Greyscale
with n selected from an integer of 1 to 10.  Therefore ring A can be a 5 to 14 membered carbocyclic ring in addition to having optional heteroatoms within the ring structure.  Similarly, rings B and C can also have C(m) and C(l) which are recited to be 

    PNG
    media_image10.png
    116
    744
    media_image10.png
    Greyscale
with m and l recited to be an integer from 1 to 10.  On p. 31 of the Specification, the following compound is taught 
    PNG
    media_image2.png
    193
    196
    media_image2.png
    Greyscale
 which is equivalent to ring B having the heteroatom O and rings A and C not having any heteroatoms.  However according to the Illustrate Glossary of Organic Chemistry, a heteroatom is defined as “an atom other than carbon or hydrogen”.  Given the scope of atoms found in the periodic table, the Specification fails to cover the full scope of the claim.  Within the Drawings of the Specification, the only compounds described to follow the claimed process also fall within the scope of ring B having the heteroatom O and n as 1 or 2 as shown in the Figure of p. 31 of the Specification.  There is no 
    PNG
    media_image2.png
    193
    196
    media_image2.png
    Greyscale
.  Such a subgenus cannot possibly typify the entire genus claimed or account for all of the variation between species of such a large genus.  These examples do not even account for the variation found amongst "optionally a saturated or unsaturated ring having optionally at least one heteroatom and each optionally substituted by at least one group".  Support for the entirety of the claimed genus cannot be extrapolated from the Specification, because they demonstrate very little variation. 
            Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011).
The species described in the Specification are not a “representative number of species” for an unpredictable art such as a chemical reaction. See, e.g., Ariad, 598 F.3d at 1354-55 (claiming that the inventor has an obligation to disclose examples when the art is unpredictable). The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.
Applicant may overcome this rejection by limiting the scope of the claimed genus in accord with the claimed species, taking connectivity into account.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAS (see Organic Letters, 2014, Vol. 16, No. 10, p. 2618-2621, reference provided by Applicant).  DAS teaches synthesis of compounds 2 and 3 
    PNG
    media_image11.png
    84
    163
    media_image11.png
    Greyscale
 from compound 11 
    PNG
    media_image12.png
    76
    103
    media_image12.png
    Greyscale
 (see Scheme 1, p. 2618 and Schemes 3 and 4, p. 2619). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN CHENG whose telephone number is (571)270-7381.  The examiner can normally be reached on M-F, 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN CHENG/Primary Examiner, Art Unit 1626